DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremoulet et al. (US 6113304).
Regarding claims 1-3 and 15: Tremoulet discloses an assembly comprising a seal adapter comprising a bearing retainer 12 and a bearing 19 (Figs. 1-3; col. 2, lines 46-65). Tremoulet discloses that the bearing retainer 12 is cylindrical, has a bearing retainer inside surface, a bearing retainer outside surface, and a cavity along the bearing retainer inside surface (Figs. 1-3). Tremoulet discloses that the bearing 19 is cylindrical, that the bearing has a bearing outside surface, a bearing inside surface, a bearing front surface and a bearing back surface (Figs. 1-3). Tremoulet discloses that when assembled, the bearing 19 is at least partially within the cavity, such that the  a packing adapter (Figs. 1-3 - the packing adapter can be interpreted as annular groove 15, seal 25, and seal 17). Tremoulet discloses that the packing adapter is cylindrical, that the packing adapter has a packing adapter inside surface, a packing adapter outside surface, and a packing adapter front surface, and that the front surface of the packing adapter has a non-linear cross section (Figs. 1-3). Tremoulet discloses that the assembly is a packing carrier (the assembly carries the packing seals). Tremoulet discloses that the packing adapter and the bearing retainer are disparate components, that the bearing retainer further has a bearing retainer front surface and a bearing retainer back surface, that the packing adapter further comprises a packing adapter back surface, and that, in the assembled configuration of the assembly, the bearing front surface is axially aligned along a central axis of the assembly with the bearing retainer front surface and the packing adapter back surface abuts the bearing retainer front surface (Figs. 1-3). 
Regarding claim 4: Tremoulet discloses that the packing adapter front surface has a cylindrical cross-section (Figs. 1-3). 
Regarding claim 5: Tremoulet discloses that the packing adapter further comprises a hole extending from the packing adapter inside surface to the packing adapter outside surface (Figs. 1-3). 
Regarding claim 6: Tremoulet discloses that the bearing retainer outside surface further comprises a groove (Fig. 3). 
 that the groove is proximate the cavity (Fig. 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Whaley et al. (US 20150132157) in view of Tremoulet et al. (US 6113304).
Tremoulet discloses the invention substantially as claimed and as discussed above.
Regarding claim 17: Whaley discloses a method of servicing a wellbore comprising fluidly coupling a pump to a source of a wellbore servicing fluid and to the wellbore, communicating wellbore servicing fluid into the wellbore via the pump, that the pump comprises a pump fluid end and a pump power end, that the pump fluid end comprises a reciprocating element disposed at least partially within a reciprocating element bore of the pump fluid end, a discharge valve assembly and a suction valve assembly (Figs. 1A, 1B, 7; [0004], [0005], [0007], [0024]-[0026]). Whaley does not 

Regarding claim 18: Whaley discloses that the wellbore servicing fluid comprises a fracturing fluid, a cementitious fluid, a remedial fluid, a perforating fluid, a sealant, a drilling fluid, a spacer fluid, a completion fluid, a gravel pack fluid, a diverter fluid, a gelation fluid, a polymeric fluid, an aqueous fluid, an oleaginous fluid, or a combination thereof ([0004]). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whaley et al. (US 20150132157) and Tremoulet et al. (US 6113304), as applied to claim 17 above, and further in view of Yeung (US 20190011051).
Whaley and Tremoulet disclose the invention substantially as claimed and as discussed above.
Regarding claims 19-20: Whaley and Tremoulet disclose high pressure pumps (Whaley - [0004]; Tremoulet - col. 1, lines 11-16) but do not explicitly disclose that the pump operates, during the pumping of the wellbore servicing fluid, at a pressure of greater than or equal to about 3,000 psi or that the pump operates, during the pumping of the wellbore servicing fluid, at a volumetric flow rate of greater than or equal to about 3 barrels per minute (BPM). Yeung discloses that a pump can operate, during the pumping of the wellbore servicing fluid, at a pressure of greater than or equal to about 3,000 psi or that a pump can operate, during the pumping of the wellbore servicing fluid, at a volumetric flow rate of greater than or equal to about 3 barrels per minute (BPM) ([0013], [0014]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the . 
Allowable Subject Matter
Claims 8-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Reciprocating plunger pumps are very well known in the art of wellbore operations. Representative art which appears close to the claimed invention includes Tremoulet et al. (US 6113304), Blume (US 6382940), Whaley et al. (US 20150132157), Yeung (US 20190011051), Eslinger (US 5127807), Stribling et al. (US 20190247957),  Brunet et al. (US 20060088423), and Stanton et al. (US 20050200081). In general, this art, alone or in combination generally discloses the various recited features, including but not limited to, plunger pumps and their operation, seal and packing assemblies, bearings, and housings for the various structures and components. However, this art fails to disclose or fairly suggest the specifically combined structure as being claimed in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Taras P Bemko/
Primary Examiner, Art Unit 3672
11/4/2021